Citation Nr: 1022271	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-33 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether reduction of the Veteran's disability 
compensation benefits due to incarceration was proper.

2.  Whether a Department of Veterans Affairs (VA) 
compensation overpayment was properly created, to include as 
solely due to a VA administrative error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2010, the Veteran testified 
at a video conference hearing before the undersigned Veterans 
Law Judge.  A copy of the transcript of that hearing is of 
record.

The Board notes that the Veteran's December 2005 
correspondence may also be construed as a notice of 
disagreement as to whether a VA compensation overpayment was 
properly created, to include as solely due to a VA 
administrative error.  See also Board hearing transcript, 
dated April 12, 2010.  The United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") has held that 
where the Board finds a notice of disagreement has been 
submitted regarding a matter which has not been addressed in 
a statement of the case, the issue should be remanded for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  As this issue has not been properly addressed in a 
statement of the case, it must be remanded for appropriate 
development.

The issue of whether a VA compensation overpayment was 
properly created, to include as solely due to a VA 
administrative error, is addressed in the REMAND portion of 
the decision below and is REMANDED to the Department of 
Veterans Affairs Regional Office.

At the April 2010 Board hearing, the Veteran raised the issue 
of entitlement to service connection for diabetes mellitus 
and peripheral neuropathy of the upper and lower extremities.  
These matters are referred to the RO for appropriate action.  


FINDING OF FACT

The evidence shows the Veteran was incarcerated for a first 
degree felony on January 8, 1992, and VA records show his 
benefits were reduced to one-half of the awarded 10 percent 
rate effective March 9, 1992.


CONCLUSION OF LAW

The reduction of the Veteran's disability compensation 
benefits due to incarceration was proper.  38 U.S.C.A. § 5313 
(West 2002); 38 C.F.R. § 3.665 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  During the 
pendency of this appeal, the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  The Court, 
however, has held that where the law is dispositive and where 
there is no reasonable possibility that any assistance would 
aid in substantiating a claim on appeal the VCAA is not for 
application.  See Wensch v. Principi, 15 Vet. App. 362 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-232 (2000) 
(holding that the VCAA was inapplicable to a matter of pure 
statutory interpretation).  In this case, there is no 
reasonable possibility that any assistance would aid in 
substantiating the present issue on appeal and VCAA notice is 
not required.

VA law provides that any person who is entitled to 
compensation and who is incarcerated in a Federal, State or a 
local penal institution in excess of 60 days for conviction 
of a felony, shall not be paid such compensation for the 
period beginning on the 61st day of incarceration and ending 
on the day such incarceration ends.  38 U.S.C.A. § 5313 (West 
2002); 38 C.F.R. § 3.665 (2009).  This provision is 
applicable to periods of incarceration of a person for 
conviction of a felony committed after October 7, 1980.  38 
U.S.C.A. § 5313(d); 38 C.F.R. § 3.665(c)(1). An incarcerated 
veteran with a service-connected disability evaluation of 
less than 20 percent shall receive one-half the rate of 
compensation payable under 38 U.S.C.A. § 1114(a).  38 
U.S.C.A. § 5313(a)(1)(a); 38 C.F.R. § 3.665(d)(1).  

In this case, the evidence shows the Veteran was incarcerated 
for a first degree felony on January 8, 1992, and VA records 
show his benefits were reduced to one-half of the awarded 10 
percent rate effective March 9, 1992.  The pertinent facts 
are not in dispute.  The Veteran does not deny that he was 
incarcerated for a felony on January 8, 1992, nor does he 
dispute the calculation of the actual amount of the 
reduction.  His argument that the overpayment of compensation 
benefits was incurred as a result of VA administrative error 
has not been addressed by the AOJ and is not a matter within 
the Board's present jurisdiction.  

Based upon the evidence of record, the Board finds the 
reduction of the Veteran's disability compensation benefits 
due to incarceration effective March 9, 1992, was proper.  
There is no basis in fact or law under which the Veteran's 
compensation benefits was not subject to reduction at one-
half of the awarded 10 percent rate effective March 9, 1992.  
The Court has held that in cases such as this, where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The reduction of the Veteran's disability compensation 
benefits due to incarceration was proper; the appeal is 
denied.


REMAND

A statement of the case was not issued from the Veteran's 
disagreement with the determination for a retroactive 
adjustment of compensation benefits that resulted in an 
overpayment, to include as due solely to VA administrative 
error.  See Veteran's correspondence dated December 3, 2005.  
The Veteran contends that he notified VA of his incarceration 
in February 1992 and that records of this conversation may 
have been documented by VA or by the correctional facility in 
which he was incarcerated.  Therefore, additional development 
appears to be in order prior to returning this case to the 
Board.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided 
adequate notice as to the information 
necessary to substantiate his claim 
regarding the overpayment of VA 
compensation in this case, and of any 
assistance VA may provide.  He should 
be requested to provide sufficient 
information and any authorization 
necessary for VA to assist him in 
obtaining evidence in support of his 
claim.

2.  The Veteran should be provided a 
statement of the case on the issue of 
whether a VA compensation overpayment 
was properly created, to include as 
solely due to a VA administrative 
error.  He should be apprised that to 
perfect the appeal on this issue for 
Board review he must submit a 
substantive appeal.  The requisite 
period of time for a response should be 
allowed.  In preparing this issue for 
appellate consideration, the RO should 
ensure that the November 27, 2005 
letter from VA's Debt Management Center 
to the Veteran is of record as well as 
documentation regarding any attempt to 
obtain any available VA 1992 records or 
records from the correctional 
institution in which the Veteran was 
incarcerated in 1992, documenting the 
Veteran's reported conversation 
notifying VA of his incarceration in 
February 1992.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


